Citation Nr: 0426027	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability to include the residuals of a parasitic infection. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression and post-traumatic 
stress disorder (PTSD).

3.  Entitlement to VA disability compensation pursuant to 38 
U.S.C.A. § 1151 for bladder outlet obstruction, status post 
transurethral resection of the prostate, claimed as secondary 
to cervical diskectomies performed by VA in April 1998.

4.  Entitlement to VA disability compensation pursuant to 38 
U.S.C.A. § 1151 for paresthesia and decreased sensation of 
the right lower extremity, claimed as secondary to a bone 
graft performed by VA in April 1998. 

5.  Entitlement to a rating in excess of 40 percent for a L4 
and L5 laminectomy. 



REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and spouse 
ATTORNEY FOR THE BOARD

M.S. Lane, Counsel

INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1947, from January 1951 to January 1956, and from 
September 1967 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying the 
claims for disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for bladder outlet obstruction and paresthesia of the 
right lower extremity.  

This matter is also before the Board on appeal of an August 
2002 rating decision of the RO, denying a rating in excess of 
40 percent for the service-connected low back disability and 
service connection for an acquired psychiatric disorder.  In 
the same rating decision, the RO determined that new and 
material evidence had not been presented to reopen the claim 
of service connection for an intestinal/stomach disorder.  

On the issue of service connection for a gastrointestinal 
disability to include the residuals of a parasitic infection, 
in July 1985, the veteran perfected an appeal of a September 
1984 rating decision, denying service connection for back and 
stomach disabilities.  In November 1985, after granting 
service connection for only the back disability, the RO asked 
the veteran whether the grant of service connection satisfied 
his appeal and that in the absence of a response from him, it 
would be assumed that the appeal was withdrawn.  There was no 
further correspondence from the veteran on the issue of 
service connection for a gastrointestinal disability until 
2000, which the RO adjudicated as an application to reopen 
the claim.  Under 38 C.F.R. § 19.125(c) in effect in 1985, 
only the appellant or his representative, not the RO, could 
withdraw an appeal.  For this reason, the appeal perfected in 
1985 is a pending appeal and the issue will be addressed 
without regard to finality and the requirement to submit new 
and material evidence.  And the issue has been so framed on 
the first page of this decision. 

In January 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing was 
obtained and associated with the claims folder.  At the 
hearing and on the record, the veteran withdrew the appeal of 
the issue of a total disability rating based on individual 
unemployability.

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

On the issue of service connection for a gastrointestinal 
disability, while on State Department duty, the service 
medical records show that the veteran complained of abdominal 
discomfort and a laboratory test revealed T. trichiura, an 
intestinal parasite.  On VA examination in December 2001, the 
diagnosis was numerous parasites during the veteran's African 
tour of duty.  The record does not contain sufficient medical 
evidence to determine whether the veteran has chronic 
residuals of the documented parasitic infection during 
service. 

On the claim of service connection for an acquired 
psychiatric disorder, on VA examination in December 2001, the 
veteran denied having any difficulties with his Vietnam 
experiences.  At the hearing in January 2004, the veteran 
amended his claim to include PTSD.  The veteran testified 
that he had not told VA medical personnel about his Vietnam 
experiences because he did not know what was wrong.  In light 
of the veteran's testimony, further evidentiary development 
of this issue is needed. 

Regarding disability compensation under 38 U.S.C.A. § 1151, 
on the issue of a bladder outlet obstruction, status post 
transurethral resection of the prostate, on VA examination in 
October 1998, the examiner did not express an opinion on 
whether the veteran's genitourinary condition was the result 
of VA surgery, cervical diskectomies, in April 1998.  On the 
issue of paresthesia and decreased sensation of the right 
lower extremity, on VA examination in September 1998, the 
examiner stated that the sensory loss was questionably 
secondary to nerve damage during the surgery that included a 
bone graft.  As the site of the bone graft is not of record 
and as the location of the graft is relevant in determining 
whether there is any residual disability, further evidentiary 
development of the issue is required. 

On the issue of the rating for the service-connected low back 
disability, the rating criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was revised in September 2003.  In view 
of this change, the Board believes that a remand of this 
issue is necessary so that the RO can adjudicate the claim 
under the new criteria. 

For the reasons expressed above, the case is remanded for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159, notify the 
veteran that: 

a.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

b.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, such as 
the Social Security Administration, 
VA will obtain any such records he 
identifies.

c.  Ask the veteran to provide any 
evidence in his possession, not 
already of record, that pertains to 
his claims.  

2.  Schedule the veteran for a VA 
examination by a gastroenterologist to 
determine whether the veteran has 
residuals of T. trichiura.  The claims 
folder must be provided to the examiner 
for review.  The examiner is asked to 
comment, considering sound medical 
principles, whether such an infection is 
an acute condition or whether it can 
result in permanent disability and, if 
so, does the veteran suffer from the 
chronic form of the infection. 

3.  Obtain the veteran's service 
personnel file. 

4.  Ask the veteran for a detailed 
statement, describing his experiences in 
service that he relates to his current 
psychiatric symptoms.  If the veteran has 
provided sufficient details, verify the 
stressors and schedule the veteran for a 
VA psychiatric examination to determine 
whether he suffers from PTSD or other 
psychiatric illness.  The claims folder 
must be provided to the examiner for 
review.  The examination should include 
psychological testing designed to 
identify symptoms of PTSD. 

5.  Obtain the operative report for the 
diskectomies and bone graft done by VA in 
April 1998 at the Memphis VAMC.

6.  Obtain a VA medical opinion on the 
question of whether the bladder outlet 
obstruction, status post transurethral 
resection of the prostate, in May 1998, 
was related to the cervical diskectomies 
by VA in April 1998.  The claims folder 
must be provided to the examiner for 
review.  The examiner is asked to express 
an opinion as to whether the bladder 
outlet obstruction, status post 
transurethral resection of the prostate, 
in May 1998, was the result of the 
cervical diskectomies during VA 
hospitalization in April 1998. And if so, 
whether the proximate cause of the 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA in furnishing the surgery in 
April 1998.  In formulating the opinion, 
the examiner is asked to comment on the 
fact that prior to surgery in April 1998, 
the veteran had been treated for several 
years for hesitancy with Hytrin. 

7.  Schedule the veteran for a VA 
neurological examination to determine 
whether the veteran has paresthesia and 
loss of sensation in the right lower 
extremity as the result of a bone graft 
by VA in April 1998.  The claims folder 
must be provided to the examiner for 
review.  The examiner is asked to express 
an opinion as to whether the paresthesia 
and loss of sensation in the right lower 
extremity was the result of a bone graft 
during VA hospitalization in April 1998.  
And if so, whether the sensory loss was 
not reasonably foreseeable or whether the 
proximate cause of the sensory loss was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the surgery in April 1998.  
In formulating the opinion, the examiner 
is asked to comment on the site of the 
bone graft surgery in relation to the 
loss of sensation.  

8.  Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to the service-connected 
low back disability.  The claims folder 
must be made available for review by the 
examiner.  The examination should include 
range of motion, expressed in degrees, 
and the degree of functional loss due to 
pain on movement, fatigue, or weakness 
and, if feasible, any functional loss 
should be expressed in additional loss of 
range of motion.  Also, the examiner 
should comment on the duration of 
incapacitating episodes, if any, and any 
related orthopedic or neurologic 
manifestations.  

9.  After the above development has been 
completed, adjudicate the claims.  The 
claim of service connection for a 
gastrointestinal disability should be 
considered on the merits without regard 
to finality.  On the claim for increase, 
consider the new DC 5243.  If any benefit 
sought on appeal is denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


